DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/2022 has been entered.

Election/Restrictions
Newly submitted claim 51 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 51 is drawn to a system to manufacture a design generator, which is classified in A61C9/004. The previously presented/elected invention of claims 21-22, 25-31, 33, 41, and 43-50 are drawn to a method of manufacturing a patient specific prosthesis which is classified in A61C8/000.The inventions are independent or distinct, each from the other because:
Invention of claims 21-22, 25-31, 33, 41, and 43-50 and the invention of claim 51 are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product of claim 51 requires a design generator, with specific instructions that receives attachment member data and scan data and the process does not require a design generator.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Claim 51 is withdrawn from consideration. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 47-50 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
Claim 47 recites a method of manufacturing a patient-specific prosthesis, the method comprising: 
receiving attachment member data; 
receiving scan data of the patient's mouth including at least gingival tissue and the attachment member coupled to a dental implant installed in the patient's mouth when the attachment member is installed in the patient's mouth, wherein the attachment member has a plurality of radiopaque information markers located within respective radiopaque marker cavities internal to an exterior side surface and a top surface of the attachment member, wherein at least one radiopaque information marker of the plurality of radiopaque information markers indicates a location of a central axis of the attachment member in the scan data;
 based on the information indicated from the attachment member data and the scan data of the plurality of radiopaque information markers, modifying a three-dimensional computer model of the attachment member to create a modified three-dimensional computer model; and 
 providing a three-dimensional computer model of at least a portion of the patient-specific prosthesis using the modified three-dimensional computer model.
The abstract idea falling under the enumerated grouping of mental processes evaluation and judgement based on the collected information “based on the information indicated from the attachment member data and the scan data of the plurality of radiopaque information markers, modifying a three-dimensional computer model of the attachment member to create a modified three-dimensional computer model”.  The process of claim 47 as denotated above can be performed by the human mind in combination with the assistance of a physical aid, there being no specific claim limitations which inhibit a human from performing the disclosed steps except generic computer implemented steps (See MPEP 2106.04 (a)(2)). The claim invokes the use of a computer or other machinery merely as a tool to perform the process (See MPEP 2106.04 (a)(2)) (II)(b) and MPEP 2106.5(f)(2)). Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). In contrast, a claim that purports to improve computer capabilities or to improve an existing technology may integrate a judicial exception into a practical application or provide significantly more. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314-15, 120 USPQ2d 1091, 1101-02 (Fed. Cir. 2016); Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36, 118 USPQ2d 1684, 1688-89 (Fed. Cir. 2016). See MPEP §§ 2106.04(d)(l) and 2106.05(a) for a discussion of improvements to the functioning of a computer or to another technology or technical field.
This judicial exception is not integrated into a practical application because the additional elements of the claim are insufficient to amount to significant more than the judicial exception for the following reason:
-claim 1 limitation recites “a method of manufacturing a patient-specific prosthesis”, however the limitation fails to impart a specific treatment or prophylaxis, but rather just discloses the process of creating a prosthesis with no steps of insertion or use, therefore the exception has not been integrated into practical application (See MPEP 2106.04 (d)(2)) 
-claim 1 limitation , “receiving attachment member data” and “receiving scan data of the patient's mouth including at least gingival tissue and the attachment member coupled to a dental implant installed in the patient's mouth when the attachment member is installed in the patient's mouth, wherein the attachment member has a plurality of radiopaque information markers located within respective radiopaque marker cavities internal to an exterior side surface and a top surface of the attachment member, wherein at least one radiopaque information marker of the plurality of radiopaque information markers indicates a location of a central axis of the attachment member in the scan data”, which is considered an insignificant extra-solution activity more specifically data gathering, which does not amount to an inventive concept (See MPEP 2106.0S(g)).
-claim 1 limitation recites “providing a three-dimensional computer model of at least a portion of the patient-specific prosthesis using the modified three-dimensional computer model”, which is considered an insignificant extra-solution activity more specifically data outputting, which does not amount to an inventive concept (See MPEP 2106.0S(g))
Claim 48 recites “the received attachment member data is scan data of the attachment member positioned in a fixture when the attachment member is outside of a patient's mouth, wherein the at least two radiopaque information markers are substantially equidistant from the central axis of the attachment member, and wherein at least one radiopaque information marker of the plurality of radiopaque information markers indicates one or more of a location of a central axis of the dental implant, a location of a seating surface of the attachment member, a diameter of the attachment member, a height of the attachment member, a location of a table of the implant, a location of one or more flats of a non-rotational structure of the attachment member, a location of one or more flats of the non-rotational structure of the implant, a manufacturer of the dental implant, or a connection type of the dental implant”, which is considered an insignificant extra-solution activity more specifically an explanation of the type of data gathered, which does not amount to an inventive concept (See MPEP 2106.05 (g)). 
Claim 49 recites “the providing the three-dimensional computer model of the at least a portion of the patient-specific prosthesis includes virtually designing a virtual three-dimensional computer model of the at least a portion of the patient-specific prosthesis via executed computer-aided design program instructions”, which is considered an insignificant extra-solution activity more specifically data outputting that elaborates on the output presented in the previous claim 47, which does not amount to an inventive concept (See MPEP 2106.0S(g))
Claim 50 recites “the providing the three-dimensional computer model of the at least a portion of the patient-specific prosthesis includes sending the three- dimensional computer model to a milling machine or a rapid prototyping machine”, which is using a computer as a tool to send information to a milling machine is essentially just organizing data, and therefore an abstract idea. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 22, 25-27, 31, 33, 41, 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over Suttin et al (US 2014/0080095) in view of Amber et al (US 2013/0108985) and Soler Cegarra (US 2015/0230895).
Regarding claim 21, Suttin discloses a method of manufacturing a patient-specific prosthesis (abstract discloses the method being used to manufacture a patient specific permanent prosthesis), the method comprising: 
modifying an attachment member (patient specific temporary prosthesis, PSTP) outside of a patient's mouth (see figure 4, 103/108; par 43 discloses that the PSTP can be modified outside of the mouth of the patient); 
scanning the attachment member (PTSP) outside of the patient's mouth in a fixture to obtain attachment member scan data (figure 4, 109; par 44 discloses that the modified PSTP is scanned prior to reattachment to the implant in the mouth of the patient in a manner like the unmodified PSTP, par 90 discloses that the scanning of a PSTP can be done while attached to a fixture);
 attaching the attachment member (PTSP) to a dental implant installed in the patient's mouth (see figure 4, 104; par 44 discloses the PSTP being reattached to the implant and par 38 discloses the implant 60 being installed in the mouth of a patient); 
scanning the patient's mouth to acquire scan data of the patient's mouth including at least gingival tissue and the attachment member coupled to the dental implant installed in the patient's mouth  (see figure 4, 105 and 106, par 43-44 discloses that steps 105 and 106 are repeated and par 40 discloses that after the PSTP is attached and the gingival tissue is allowed to heal that scan data is used to determine if the aesthetic is acceptable using software which would require scanning of the patient’s mouth including the PSTP and surrounding gingival tissue),
creating a three-dimensional computer model from the scan data (par 41); and 
designing a three-dimensional computer model of at least a portion of the patient-specific prosthesis (par 41 discloses the design and manufacture of a final prosthetic using the scan data from the model).
Suttin fails to disclose the attachment member having at least two radiopaque information markers located within respective radiopaque marker cavities internal to an exterior side surface and a top surface of the attachment member, the at least two radiopaque information markers being substantially equidistant from a central axis of the attachment member, the at least two radiopaque information markers configured to indicate information regarding the dental implant; 
based on the information indicated from the at least two radiopaque information markers, modifying the three-dimensional computer model to create a modified three-dimensional computer model; and 
designing a three-dimensional computer model of at least a portion of the patient-specific prosthesis using the modified three-dimensional computer model
Amber teaches an attachment member (healing abutment 10/100) having at least two information markers (positive information markers 20 and negative markers 120), the at least two information markers (20/120) being substantially equidistant from a central axis of the attachment member (see figures 1b/2b), the at least two information markers configured to indicate information regarding the dental implant (par 51 discloses the information markers providing information regarding the implant size), based on the information indicated from the at least two radiopaque information markers, modifying the three-dimensional computer model to create a modified three-dimensional computer model (see claim 1 and par 55) and designing a three-dimensional computer model of at least a portion of the patient-specific prosthesis using the modified three-dimensional computer model (par 55-56 discloses the final dimensional information being used to fabricate a custom abutment and prosthesis) for the purpose of producing permanent components more quickly and the patient is not forced to endure the removal of the healing abutment in the same surgery (par 19). 
Therefore, it would be obvious to one of ordinary skill in the art to modify Suttin to have the attachment member having at least two information markers the at least two information markers being substantially equidistant from a central axis of the attachment member, the at least two information markers configured to indicate information regarding the dental implant; based on the information indicated from the at least two information markers, modifying the three-dimensional computer model to create a modified three-dimensional computer model; and designing a three-dimensional computer model of at least a portion of the patient-specific prosthesis using the modified three-dimensional computer model as disclosed by Amber for the purpose of producing permanent components more quickly and the patient is not forced to endure the removal of the healing abutment in the same surgery.
Additionally, Soler Cegarra teaches an attachment member (post 1) with an information marker that is radiopaque (par 23 discloses the substance 14 being in solid or fluid state a material which is of a different density than that of the post 1, where the substance can be differentiated or visualized during a radiologic test), the at least one radiopaque information marker (14) located within a radiopaque marker cavity (13) internal to an exterior side surface and a top surface of the attachment member (see figure 2 and par 23 which discloses the cavity being closed and located at a predetermined distance from the end of the body 11) in an attachment to a dental implant (see figures I and 2) for the purpose of allowing an accurate determination of the position and orientation of the posts attached to the implant in a patient's mouth (par 15).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Suttin/Amber to have the information markers be radiopaque and the at least one information marker being located within a radiopaque marker cavity internal to an exterior side surface and a top surf ace of the attachment member as disclosed by Soler Cegarra for the purpose of allowing an accurate determination of the position and orientation of the attachment to the implant in a patient's mouth.
Regarding Claim 22, Suttin further discloses receiving scan data includes receiving computerized tomography (CT) scan data and wherein the scanning is a computerized tomography (CT) scanning technique (par 36 which discloses scan data received can include a CT scan, par 12 and 13 disclose the use of CT to acquire scan data).
Regarding claim 25, Suttin/Amber/Soler Cegarra discloses the claimed invention as set forth above in claim 21. Amber further teaches the spheres, cubes, pyramids, or rectangular cuboids, or a combination thereof (see figure 1b), for the reason set forth above. Solar Cegarra teaches the informational markers being radiopaque (par 23), for the reasons set forth above.
Regarding claim 26, Suttin/Amber/Soler Cegarra discloses the claimed invention as set forth above in claim 21. Amber teaches the at least two information markers include three information markers positioned substantially equidistant from the central axis of the attachment member (se figures 1b and 2b) for the reason set forth above. Solar Cegarra teaches the informational markers being radiopaque (par 23), for the reasons set forth above.
Regarding claim 27, Suttin/Amber/Soler Cegarra discloses the claimed invention as set forth above in claim 21. Amber teaches at least two information markers are positioned on a shared plane (see figure 1a), for the reason set forth above. Solar Cegarra teaches the informational markers being radiopaque (par 23), for the reasons set forth above.
Regarding claim 31, Suttin/Amber/Soler Cegarra discloses the claimed invention as set forth above in claim 21. Amber further discloses the information obtained from the at least two information markers include at least a diameter of the attachment member and a height of the attachment member (par 15), for the reason set forth above. Solar Cegarra teaches the informational markers being radiopaque (par 23), for the reasons set forth above.
Regarding claim 33, Suttin further discloses the attachment member has an anatomical tooth shape (par 35 discloses the PSTP having an anatomical tooth shape), 
Regarding claim 41, Suttin further discloses modifying the attachment member (PSTP) outside of the patient's mouth includes removing or adding material to a stock attachment member and wherein the stock attachment member has one of an anatomical tooth shape or a non-anatomical tooth shape (par 43 discloses the modification can include the removal or addition of material and par 34 discloses the PSTP being a stock or standard prosthetic).
Regarding claim 43, Suttin further discloses modifying the attachment member outside of the patient's mouth includes removing material from the exterior side surface of the attachment member (see figure 2 and par 34).
Regarding claim 44, Suttin further discloses the attachment member is one of a plurality of attachment members, and wherein each of the plurality of attachment members is preformed to a predetermined size and shape (par 35 discloses a kit or package of PSTPs that can be supplied to the clinician and that in the kit each PSTP has a preformed anatomical tooth shape of a predetermined shape and size), and further comprising selecting an appropriate one of the plurality of attachment members for the modifying (par 35 discloses the clinician selecting the appropriate PSTP and modifying it as needed).
Regarding claim 45, Suttin/Amber/Soler Cegarra disclose the claimed invention as set forth above in claim 21. Amber further teaches attaching the attachment member (10/110) to the dental implant (70) installed in the patient's mouth (par 3) comprises: inserting a screw (50) through a screw access bore of the attachment member (see figure 1a and 2a), wherein the screw access bore is defined by an inner surface of the attachment member (see figures 1a and 2a), and wherein the marker cavities (as seen in 120) are additionally located internal to the inner surface and surrounding the screw access bore (see figure 2a); and engaging the dental implant with the screw (see figure 1c), for the reasons set forth above.

Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Suttin et al in view of Amber et al and Soler Cegarra et al as applied to claim 21 above, and further in view of Robb et al (US 2012/0295226).
Regarding claim 28, Suttin/Amber/Soler Cegarra discloses the claimed invention as set forth above in claim 21, but fails to disclose the information obtained from the at least two radiopaque information markers includes at least the central axis of the dental implant installed in the patient's mouth.
Robb teaches the information obtained from the at least one information marker (64) includes at least a central axis of the dental implant installed in the patient's mouth (par 47 discloses the information the markers provide being the vertical position of the implant, specifically the z axis which would be the central axis of the implant), for the purpose of permitting the clinician to use scanning techniques to obtain necessary information about the underlying implant’s location and orientation to aid in the development of a permanent prosthetic component (par 41).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date in the claimed invention, to modify Suttin/Amber/Soler Cegarra to have the information obtained from the at least two radiopaque information markers includes at least the central axis of the dental implant installed in the patient's mouth as disclosed by Robb for the purpose of permitting the clinician to use scanning techniques to obtain necessary information about the underlying implant’s location and orientation to aid in the development of a permanent prosthetic component.
Soler Cegarra teaches the informational markers being radiopaque, for the reasons set forth above.
Regarding claim 29, Suttin/Amber/Soler Cegarra discloses the claimed invention as set forth above in claim 21, but fails to disclose the at least two radiopaque information markers include three radiopaque information markers positioned substantially equidistant from the central axis of the attachment member.
Robb teaches the information obtained from the at least one information marker (64) includes at least a location of a seating surface of the attachment member (par 47 discloses the informational markers can be indicative of the position of the seating surface of the implant which is attached to the attachment member 10), for the purpose of permitting the clinician to use scanning techniques to obtain necessary information about the underlying implant’s location and orientation to aid in the development of a permanent prosthetic component (par 41).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date in the claimed invention, to modify Suttin/Amber/Soler Cegarra to have the at least two radiopaque information markers include three radiopaque information markers positioned substantially equidistant from the central axis of the attachment member as disclosed by Robb for the purpose of permitting the clinician to use scanning techniques to obtain necessary information about the underlying implant’s location and orientation to aid in the development of a permanent prosthetic component.
Soler Cegarra teaches the informational markers being radiopaque, for the reasons set forth above. 
Regarding claim 30, Suttin/Amber/Soler Cegarra discloses the claimed invention as set forth above in claim 21, but fails to disclose the information obtained from the at least two radiopaque information markers includes at least a location of one or more flats of a nonrotational structure of the dental implant installed in the patient's mouth.
Robb teaches the information obtained from the at least one information marker (64) includes at least a location of one or more flats of a non- rotational structure of the dental implant installed in the patient's mouth (par 4 7 discloses that a marker can be aligned with a flat on an attachment, as such providing positional information), for the purpose of permitting the clinician to use scanning techniques to obtain necessary information about the underlying implant’s location and orientation to aid in the development of a permanent prosthetic component (par 41).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date in the claimed invention, to modify Suttin/Amber/Soler Cegarra to have the information obtained from the at least two radiopaque information markers includes at least a location of one or more flats of a nonrotational structure of the dental implant installed in the patient's mouth as disclosed by Robb for the purpose of permitting the clinician to use scanning techniques to obtain necessary information about the underlying implant’s location and orientation to aid in the development of a permanent prosthetic component.

 Soler Cegarra teaches the informational markers being radiopaque, for the reasons set forth above.

Claims 47-50 are rejected under 35 U.S.C. 103 as being unpatentable over Suttin et al in view of Amber et al and De Clerk (US 2007/0141531).
Regarding claim 47, Suttin discloses a method of manufacturing a patient-specific prosthesis (abstract discloses the method being used to manufacture a patient specific permanent prosthesis), the method comprising: 
receiving attachment member data (figure 4, 109; par 44 discloses that the modified PSTP is scanned prior to reattachment to the implant in the mouth of the patient in a manner like the unmodified PSTP, par 90 discloses that the scanning of a PSTP can be done while attached to a fixture); 
receiving scan data of the patient's mouth including at least gingival tissue and the attachment member coupled to a dental implant installed in the patient's mouth when the attachment member is installed in the patient's mouth (see figure 4, 105 and 106, par 43-44 discloses that steps 105 and 106 are repeated and par 40 discloses that after the PSTP is attached and the gingival tissue is allowed to heal that scan data is used to determine if the aesthetic is acceptable using software which would require scanning of the patient’s mouth including the PSTP and surrounding gingival tissue), 
creating a three-dimensional computer model from the scan data (par 41); and 
designing a three-dimensional computer model of at least a portion of the patient-specific prosthesis (par 41 discloses the design and manufacture of a final prosthetic using the scan data from the model).
Suttin fails to disclose the attachment member has a plurality of radiopaque information markers located within respective radiopaque marker cavities internal to an exterior side surface and a top surface of the attachment member, wherein at least one radiopaque information marker of the plurality of radiopaque information markers indicates a location of a central axis of the attachment member in the scan data; 
based on the information indicated from the attachment member data and the scan data of the plurality of radiopaque information markers, modifying a three-dimensional computer model of the attachment member to create a modified three-dimensional computer model; and 
providing a three-dimensional computer model of at least a portion of the patient-specific prosthesis using the modified three-dimensional computer model.
Amber teaches an attachment member (healing abutment 10/100) with a plurality of information markers (positive information markers 20 and negative markers 120)  based on the information indicated from the plurality of  information markers, modifying the three-dimensional computer model to create a modified three-dimensional computer model (see claim 1 and par 55) and designing a three-dimensional computer model of at least a portion of the patient-specific prosthesis using the modified three-dimensional computer model (par 55-56 discloses the final dimensional information being used to fabricate a custom abutment and prosthesis) for the purpose of producing permanent components more quickly and the patient is not forced to endure the removal of the healing abutment in the same surgery (par 19).
Therefore, it would be obvious to one of ordinary skill in the art to modify Suttin to have the attachment member with a plurality of information markers; based on the information indicated from the plurality of information markers, modifying the three-dimensional computer model to create a modified three-dimensional computer model; and designing a three-dimensional computer model of at least a portion of the patient-specific prosthesis using the modified three-dimensional computer model as disclosed by Amber for the purpose of producing permanent components more quickly and the patient is not forced to endure the removal of the healing abutment in the same surgery.
Additionally, De Clerk the attachment member (sleeve 5/cylindrical support 4) has a plurality of radiopaque information markers (marker element 3 and 6, par 10 and 11 disclose that materials provide a strong contrast to X ray, and provides a list of material which are radiopaque) located within respective radiopaque marker cavities internal to an exterior side surface and a top surface of the attachment member (see figure 1), wherein at least one radiopaque information marker (3 and 6) of the plurality of radiopaque information markers indicates a location of a central axis of the attachment member in the scan data (along the longitudinal axis 10’ as disclosed in par 40) for the purpose of determining the three-dimensional position of the implant based on the distance (par 49).
Therefore, it would be obvious to one ordinary skill in the art to modify Suttin/Amber to have the attachment member has a plurality of radiopaque information markers located within respective radiopaque marker cavities internal to an exterior side surface and a top surface of the attachment member, wherein at least one radiopaque information marker of the plurality of radiopaque information markers indicates a location of a central axis of the attachment member in the scan data De Clerk for the purpose of determining the three-dimensional position of the implant based on the distance.
Regarding claim 48, Suttin/Amber/De Clerk disclose the claimed invention as set forth above in claim 47. Suttin further discloses the received attachment member data is scan data of the attachment member positioned in a fixture when the attachment member is outside of a patient's mouth (figure 4, 109; par 44 discloses that the modified PSTP is scanned prior to reattachment to the implant in the mouth of the patient in a manner like the unmodified PSTP, par 90 discloses that the scanning of a PSTP can be done while attached to a fixture).
Amber further teaches the at least two information markers (20/120) are substantially equidistant from the central axis of the attachment member (see figures 1b/2b), for the reason set forth above. 
De Clerck further teaches wherein at least one radiopaque information marker of the plurality of radiopaque information markers (marker element 3 and 6, par 10 and 11 disclose that materials provide a strong contrast to X ray, and provides a list of material which are radiopaque) indicates one or more of a location of a central axis of the dental implant, a location of a seating surface of the attachment member, a diameter of the attachment member, a height of the attachment member, a location of a table of the implant, a location of one or more flats of a non-rotational structure of the attachment member, a location of one or more flats of the non-rotational structure of the implant, a manufacturer of the dental implant, or a connection type of the dental implant (where the marker is positioned along the longitudinal axis 10’ as disclosed in par 40, thus providing a location of the central axis), for the reasons set forth above.
Regarding claim 49, Sutton further discloses the providing the three-dimensional computer model of the at least a portion of the patient-specific prosthesis includes virtually designing a virtual three-dimensional computer model of the at least a portion of the patient-specific prosthesis via executed computer-aided design program instructions (par 36 and 60).
Regarding claim 50, Sutton further discloses the providing the three-dimensional computer model of the at least a portion of the patient-specific prosthesis includes sending the three- dimensional computer model to a milling machine or a rapid prototyping machine (par 36).
Allowable Subject Matter
Claim 46 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose or render obvious the installation of the dental implant to the attachment member including, inserting a screw through an insert portion of the attachment member, engaging the dental implant with the screw, and removably connecting a cap portion of the attachment member to the insert portion, wherein the cap portion of the attachment member includes the exterior side surface and the top surface of the attachment member, and wherein the at least two radiopaque information markers are located within a space defined at least in part by the exterior side surface and the top surface of the cap portion in combination with all intervening claim limitation.
Response to Arguments
Applicant’s arguments with respect to claim 21 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671. The examiner can normally be reached Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.B./Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772